DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: device specifying function unit; device management function unit in claim(s) 1-8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “device specifying function unit,” “device management function unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification doesn’t provide structural support for claimed “processor” that performs the function of these units in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2012/0197852), hereafter referred to as “Dutta” in view of Lee et al. (US 2007/0027974), hereafter referred to as “Lee”.

Regarding claim 1, Dutta discloses:
A distributed device management system (Fig. 2) for specifying, from among a plurality of devices, a device capable of supplying predetermined data for providing a service ([0025], “...Indexer nodes 26 may send one or more requests for the sensor data to aggregator nodes 16 and sensor nodes 12. This request may include information describing the query and instruction for how to aggregate the sensor data from sensor nodes 12. Sensor nodes 12 may then respond by transmitting the requested sensor data to aggregator nodes 16, which may aggregate the data and respond by transmitting the aggregated data to indexer nodes 26”), the system comprising:
	a plurality of device management function units (e.g. aggregator nodes; [0024]), including one or more processors (e.g. computers; [0024]), disposed so as to be geographically distributed and configured to manage states of the plurality of devices (e.g. sensor data; [0024]) located in respective areas in which the plurality of device management function units are disposed ([0024], “...An aggregator node 16 may include one or more computer systems (such as, for example, servers) and may be unitary or distributed. An aggregator node 16 may include one or more aggregator nodes 16. Aggregator node 16 may provide an infrastructure for collecting and aggregating data from sensor nodes 12. In particular embodiments, each aggregator node 16 is responsible for collecting sensor data from a set of sensor nodes 12 in its physical or logical neighborhood...;” [0174], “...Where appropriate, a server 1020 may include one or more servers 1020; be unitary or distributed; span multiple locations; span multiple machines; span multiple datacenters; or reside in a cloud, which may include one or more cloud components in one or more networks”);
a device specifying function unit (e.g. indexer node; [0025]), including one or more processors, connected to the plurality of device management function units (e.g. aggregator nodes; [0025]), that is configured to receive a request for the service, to transmit an inquiry to the plurality of device management function units, and to specify the device capable of supplying the predetermined data (e.g. sensors; [0025], “...Indexer nodes 26 may send one or more requests for the sensor data to aggregator nodes 16 and sensor nodes 12. This request may include information describing the query and instruction for how to aggregate the sensor data from sensor nodes 12. Sensor nodes 12 may then respond by transmitting the requested sensor data to aggregator nodes 16, which may aggregate the data and respond by transmitting the aggregated data to indexer nodes 26”)
where the device specifying function unit (e.g. indexer node; [0025]) comprises a device inquiry cache (e.g. central repository; [0015]) to record a response log including a type of data which was previously requested for the service (e.g. user profiles; [0015]), and in a case where the predetermined data coincides with the type of data included in the response log (e.g. user profiles; [0015]), the device specifying function unit transmits the inquiry to the device management function unit (e.g. aggregator node; [0015]) associated with the predetermined data in the response log (e.g. user profiles; Fig. 2; [0025]; [0015], “...each indexer 26 searches its own internal data store to find aggregator nodes 16 with matching data...In particular embodiments, central repository 20 stores various cached data related to query generation and response, such as popular queries, the results for popular queries, or end-user profiles...;” [0127], “In another embodiment, the user profiles are maintained collectively by indexer nodes 26. This database may assist indexer nodes 26, and in turn, aggregator nodes 16 in ensuring that if they use any caching, then the weightage of elements in the caching may be adjusted by the user and query profiles...;” [0128], “At step 703, after accessing the user profile, the search-query layer 205, or alternatively, the indexer-based overlay network sorts the results list in order of relevance to the particular user issuing the query...”).
Dutta also doesn’t teach, but Lee teaches:
the device specifying function unit to record a response log including an identifier of the device management function unit, under which the device capable of supplying the predetermined data is placed ([0057], “Operational data (and operational data logs) may include...an identification of the downstream receiver node (i.e., the node that the current node sent a request to)...”).
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and 

Regarding claim 5, Dutta discloses:
	A distributed device management method for specifying, from among a plurality of devices, a device capable of supplying predetermined data for providing a service ([0025], “...Indexer nodes 26 may send one or more requests for the sensor data to aggregator nodes 16 and sensor nodes 12. This request may include information describing the query and instruction for how to aggregate the sensor data from sensor nodes 12. Sensor nodes 12 may then respond by transmitting the requested sensor data to aggregator nodes 16, which may aggregate the data and respond by transmitting the aggregated data to indexer nodes 26”), the method comprising the steps of:
	providing a plurality of device management function units (e.g. aggregator nodes; [0024]), including one or more processors (e.g. computers; [0024]), disposed so as to be geographically distributed and configured to manage the states of the plurality of devices (e.g. sensor data; [0024])  located in respective areas in which the plurality of device management units are disposed ([0024], “...An aggregator node 16 may include one or more computer systems (such as, for example, servers) and may be unitary or distributed. An aggregator node 16 may include one or more aggregator nodes 16. Aggregator node 16 may provide an infrastructure for collecting and aggregating data from sensor nodes 12. In particular embodiments, each aggregator node 16 is responsible for collecting sensor data from a set of sensor nodes 12 in its physical or logical neighborhood...;” [0174], “...Where appropriate, a server 1020 may include one or more servers 1020; be unitary or distributed; span multiple locations; span multiple machines; span multiple datacenters; or reside in a cloud, which may include one or more cloud components in one or more networks”);
providing a device specifying function unit (e.g. indexer node; [0025]), including one or more processors, connected to the plurality of device management function units (e.g. aggregator nodes; [0025]), that is configured to receive a request for the service, to transmit an inquiry to the plurality of device management function units, and to specify the device capable of supplying the predetermined data (e.g. sensors; [0025], “...Indexer nodes 26 may send one or more requests for the 
recording, by the device specifying function unit (e.g. indexer node; [0025]), a response log in a device inquiry cache (e.g. central repository; [0015]) including a type of data which was previously requested for the service (e.g. end-user profile; [0015]);
transmitting, by the device specifying function unit (e.g. indexer; [0015]), the inquiry to the device management function unit (e.g. aggregator node; [0015]) associated with the predetermined data in the response log (e.g. user profiles; [0127]) in a case where the predetermined data coincides with the type of data included in the response log (e.g. user profiles; Fig. 2; [0025]; [0015], “...each indexer 26 searches its own internal data store to find aggregator nodes 16 with matching data...In particular embodiments, central repository 20 stores various cached data related to query generation and response, such as popular queries, the results for popular queries, or end-user profiles...;” [0127], “In another embodiment, the user profiles are maintained collectively by indexer nodes 26. This database may assist indexer nodes 26, and in turn, aggregator nodes 16 in ensuring that if they use any caching, then the weightage of elements in the caching may be adjusted by the user and query profiles...;” [0128], “At step 703, after accessing the user profile, the search-query layer 205, or alternatively, the indexer-based overlay network sorts the results list in order of relevance to the particular user issuing the query...”).
Dutta also doesn’t teach, but Lee teaches:
the device specifying function unit to record a response log including an identifier of the device management function unit, under which the device capable of supplying the predetermined data is placed ([0057], “Operational data (and operational data logs) may include...an identification of the downstream receiver node (i.e., the node that the current node sent a request to)...”).
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and .

Claim(s) 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2012/0197852) in view of Lee et al. (US 2007/0027974), as applied to claim(s) 1 and 5, in further view of Srinivasan et al. (US 2008/0222223), hereafter referred to as “Srinivasan”

Regarding claim 2, Dutta Lee discloses the distributed device management system according to claim 1. Dutta in view of Lee also doesn’t teach, but Srinivasan teaches:
wherein the device management function unit includes adjacent management function-unit information, in which a second device management function unit located in an area adjacent to an area in which the device management function unit is disposed is recorded, and in a case where there is no device capable of supplying the predetermined data placed under the device management function unit when the inquiry is received from the device specifying function unit, the device management function unit transfers the inquiry to the second device management function unit recorded in the adjacent management-function-unit information ([0145], “The administrator 22 may decide to move control of one or more segments 20 to a selected server 16 because most/many requests for the segment(s) are received by the selected server 16. For example, the administrator 22 may determine that a client 12 ‘moved’ in that the client 16 changed which server 16 the client 12 uses to access the file system and thus decide to move control of the segment(s) regularly accessed by that client 12 to the server 16 now used to access the file system. Thus, for one or more of various possible reasons, the administrator 22 chooses a segment 20 for which ownership is to be moved. The administrator 22 also chooses a file server 16 to take control of the chosen segment. For example, the new server 16 may be chosen because it can accommodate the load associated with the chosen segment 20, or may be chosen because it currently has a small load”).
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data and operational data logs including identification of the downstream receiver node 

Regarding claim 4, Dutta-Lee discloses the distributed device management system according to claim 1. Dutta in view of Lee also doesn’t teach, but Srinivasan teaches:
wherein, in a case where the predetermined data does not coincide with the type of data included in the device inquiry cache, the device specifying function unit transmits the inquiry in order, starting from device management function unit with a largest number of responses to previous inquiries ([0145], “The administrator 22 may decide to move control of one or more segments 20 to a selected server 16 because most/many requests for the segment(s) are received by the selected server 16. For example, the administrator 22 may determine that a client 12 ‘moved’ in that the client 16 changed which server 16 the client 12 uses to access the file system and thus decide to move control of the segment(s) regularly accessed by that client 12 to the server 16 now used to access the file system. Thus, for one or more of various possible reasons, the administrator 22 chooses a segment 20 for which ownership is to be moved. The administrator 22 also chooses a file server 16 to take control of the chosen segment. For example, the new server 16 may be chosen because it can accommodate the load associated with the chosen segment 20, or may be chosen because it currently has a small load”).
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data and operational data logs including identification of the downstream receiver node as taught by Dutta and Lee with the inclusion of moving control of the segments regularly accessed by that client to the server now used to access the file system as taught by Srinivasan because most/many requests for the segment are received by the selected server.

Regarding claim 6, Dutta-Lee discloses the distributed device management method according to claim 5. Dutta in view of Lee also doesn’t teach, but Srinivasan teaches:
wherein the device management function unit includes adjacent management function-unit information, in which a second device management function unit located in an area adjacent to an area in which the device management function unit is disposed is recorded, and in a case where there is no device capable of supplying the predetermined data placed under the device management function unit when the inquiry is received from the device specifying function unit, the device management function unit transfers the inquiry to the second device management function unit recorded in the adjacent management-function-unit information ([0145], “The administrator 22 may decide to move control of one or more segments 20 to a selected server 16 because most/many requests for the segment(s) are received by the selected server 16. For example, the administrator 22 may determine that a client 12 ‘moved’ in that the client 16 changed which server 16 the client 12 uses to access the file system and thus decide to move control of the segment(s) regularly accessed by that client 12 to the server 16 now used to access the file system. Thus, for one or more of various possible reasons, the administrator 22 chooses a segment 20 for which ownership is to be moved. The administrator 22 also chooses a file server 16 to take control of the chosen segment. For example, the new server 16 may be chosen because it can accommodate the load associated with the chosen segment 20, or may be chosen because it currently has a small load”).
 It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data and operational data logs including identification of the downstream receiver node as taught by Dutta and Lee with the inclusion of moving control of the segments regularly accessed by that client to the server now used to access the file system as taught by Srinivasan because most/many requests for the segment are received by the selected server.

Regarding claim 8, Dutta-Lee discloses the distributed device management method according to claim 5. Dutta in view of Lee also doesn’t teach, but Srinivasan teaches:
wherein, in a case where the predetermined data does not coincide with the type of data included in the device inquiry cache, the device specifying function unit transmits the inquiry in order, starting from device management function unit with a largest number of responses to previous inquiries ([0145], “The administrator 22 may decide to move control of one or more segments 20 to a selected server 16 because most/many requests for the segment(s) are received by the selected server 16. For example, the administrator 22 may determine that a client 12 ‘moved’ in that the client 16 changed which server 16 the client 12 uses to access the file system and thus decide to move control of the segment(s) regularly accessed by that client 12 to the server 16 now used to access the file system. Thus, for one or more of various possible reasons, the administrator 22 chooses a segment 20 for which ownership is to be moved. The administrator 22 also chooses a file server 16 to take control of the chosen segment. For example, the new server 16 may be chosen because it can accommodate the load associated with the chosen segment 20, or may be chosen because it currently has a small load”).
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data and operational data logs including identification of the downstream receiver node as taught by Dutta and Lee with the inclusion of moving control of the segments regularly accessed by that client to the server now used to access the file system as taught by Srinivasan because most/many requests for the segment are received by the selected server.

Claim(s) 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US 2012/0197852) in view of Lee et al. (US 2007/0027974), as applied to claim(s) 1 and 5, in further view of Kisley et al. (US 2018/0091311), hereafter referred to as “Kisley”.

Regarding claim 3, Dutta-Lee discloses the distributed device management system according to claim 1. Dutta also doesn’t disclose, but Lee teaches:
wherein, in a case where there is a device capable of supplying the predetermined data at a connection destination of the device management function unit when the inquiry is received, the device management function unit transmits a response including access information of the device to the device specifying function unit ([0057], “Operational data (and operational data logs) may include...an identification of the downstream receiver node (i.e., the node that the current node sent a request to)...”).

Dutta in view of Lee also doesn’t teach, but Kisley teaches:
every time the device specifying function unit receives the response from the device management function unit, the device specifying function unit which has transmitted the response, in the device inquiry cache, as a new response log, and deletes a previous response log from the device inquiry cache in a descending order of elapsed time from the response ([0013], “...The preferred embodiment uses a circular buffer technique, which enforces event record clearing operation starting from the oldest end of the buffer (or tail); thereby allowing new event records to be saved into the log starting from the slot immediately following the head of the circular buffer, occupying the old slots just cleared”).
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data and operational data logs including identification of the downstream receiver node as taught by Dutta and Lee with the inclusion of event record clearing operation starting from the oldest end of the buffer thereby allowing new event records to be saved into the log as taught by Kisley because it prevents stale data.

Regarding claim 7, Dutta-Lee discloses the distributed device management method according to claim 5. Dutta also doesn’t disclose, but Lee teaches:
wherein, in a case where there is a device capable of supplying the predetermined data at a connection destination of the device management function unit when the inquiry is received, the device management function unit transmits a response including access information of the device to the device specifying function unit ([0057], “Operational data (and operational data logs) may include...an identification of the downstream receiver node (i.e., the node that the current node sent a request to)...”).

Dutta in view of Lee also doesn’t teach, but Kisley teaches:
every time the device specifying function unit receives the response from the device management function unit, the device specifying function unit which has transmitted the response, in the device inquiry cache, as a new response log, and deletes a previous response log from the device inquiry cache in a descending order of elapsed time from the response ([0013], “...The preferred embodiment uses a circular buffer technique, which enforces event record clearing operation starting from the oldest end of the buffer (or tail); thereby allowing new event records to be saved into the log starting from the slot immediately following the head of the circular buffer, occupying the old slots just cleared”). 
It would been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the hierarchy of network layers for collecting, aggregating, indexing, and querying sensor data and operational data logs including identification of the downstream receiver node as taught by Dutta, and Lee with the inclusion of event record clearing operation starting from the oldest end of the buffer thereby allowing new event records to be saved into the log as taught by Kisley because it prevents stale data.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                                        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444